IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10335
                        Conference Calendar



RUBEN CHAPA IBARRA,

                                              Plaintiff-Appellant,

versus

DAVID TURNER DUNCAN, JR.,

                                              Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:99-CV-36-C
                       --------------------

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ruben Chapa Ibarra ("Chapa"), Texas prisoner # 64530-080,

appeals the sua sponte dismissal for lack of subject matter of

his pro se lawsuit against former counsel whom he alleges

breached his contract, defrauded him of fees paid, and acted

negligently in failing to represent him in postconviction

proceedings.   Both Chapa and Duncan are residents of Texas;

consequently, diversity jurisdiction does not exist.        See 28




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10335
                                 -2-

U.S.C. § 1332; Getty Oil Corp. v. Insurance Co. of N. Am., 841

F.2d 1254, 1258-59 (5th Cir. 1988).

     Chapa now argues that federal-question jurisdiction exists,

pursuant to 28 U.S.C. § 1331, because his claims against his

attorney are related to a federal criminal conviction.   This

argument is specious; he has filed a lawsuit alleging claims of

fraud, breach of contract, and negligence, none of which, on

their face, implicates a federal right sufficiently to invoke

§ 1331, irrespective of the nature of his criminal conviction.

     Chapa additionally argues that jurisdiction is somehow

grounded upon Federal Rules of Civil Procedure 55 and 60.    These

rules, dealing with judgments and relief therefrom, have nothing

to do with jurisdiction.    See Fed. R. Civ. P. 55 and 60.

     Chapa renews his argument that jurisdiction existed under

§ 1331 because his attorney’s fraud had the effect of suspending

his habeas relief, in violation of the Suspension Clause, since

the limitations period for pursuing postconviction relief has

expired in his case.   Even if it is assumed that Chapa may raise

a Suspension Clause claim in a civil action against his attorney,

his postconviction relief procedure is under 28 U.S.C. § 2255,

the limitations period of which is not constrained by the

Suspension Clause because a § 2255 motion is not a habeas corpus

action.   See Turner v. Johnson, 177 F.3d 390, 392 & n.1 (5th Cir.

1999).

      Dismissal for lack of subject-matter jurisdiction was not

error.    This appeal is without arguable merit, is frivolous, and
                             No. 99-10335
                                  -3-

is dismissed.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983);   5TH CIR. R. 42.2.

     APPEAL DISMISSED.